DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p.10-12, filed on 14 January 2021, with respect to 35 U.S.C. §103 rejection to independent Claims 1 and 13 have been fully considered but they are not persuasive.
Applicant argues The Office Action concedes that the prior art does not disclose or suggest generating motion data by filtering the tracking data to remove peaks from information about the position which is part of the tracking data. See page 13 of the Office Action (p.11 last paragraph) and Kuga is silent about any type of filtering, let alone data filtering. Casas describes glasses with polarized filters for a projector that uses a polarization stereoscopic display system. See Casas at paragraph [0118]. However, a person of ordinary skill in the art would not have interpreted filtering with polarized filters (i.e., optical filters) for glasses as corresponding to filtering tracking data to remove peaks from information in the tracking data, in the meaning claim 1 (p.12 first paragraph).  The Examiner respectfully disagrees.
On p.13 of Office action, the Examiner states Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of generating motion data by filtering the tracking data to remove peaks from the information about the position, the orientation, the acceleration, and the velocity; generating render statistics by measuring a rendering time required for rendering the image from the volume data; detecting whether the user is in motion based on the motion data, and adapting the rendering parameters based on the motion data, the render statistics, and a result of a detection whether the user is in motion as claimed in Claims 7 and 18.  However Applicant only incorporates the limitation of removing peaks.  This limitation has been known to a POSITA before the effective filing date of the claimed invention as taught by Kim (US 4,852,843).  Therefore Claims 1/13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuga et al. (US 2015/0208039 A1) in view of Casas (US 2016/0191887 A1) and Ma et al. (US 2013/0179112 A1).  See detailed rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tracking device to detect a movement … and a capturing device to capture … in Claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuga et al. (US 2015/0208039 A1) in view of Casas (US 2016/0191887 A1) and Ma et al. (US 2013/0179112 A1).
Regarding Claim 1, Kuga discloses a method ([0017]: an image processing method) for rendering an image in a virtual reality environment ([0003]: to generate a virtual endoscopic image), the method comprising: 
capturing volume data with a capturing device ([0023]: The ultrasonic probe 11 three-dimensionally scans the subject with the ultrasonic waves so as to collect volume data); 
storing the volume data in a memory ([0078]: the storage unit 43 stores therein volume data of a subject that has been collected by the ultrasound diagnostic apparatus); 
generating detecting a measure of the movement of the user based on the ; and adapting the rendering parameters depending on the measure of the movement of the user ([0072]: In the above-mentioned first embodiment, the rendering unit 16c generates the rendering image based on the viewpoint position or the calculation start position after being moved in accordance with the movement of the viewpoint position or the calculation start position. The rendering image may not be always generated in accordance with the movement of the viewpoint position or the calculation start position. For example, the rendering unit 16c may perform the rendering processing only when movement stops without performing the rendering processing while the viewpoint position or the calculation start position is moved. For example, the rendering unit 16c may perform the rendering processing by lowering resolution while the viewpoint position or the calculation start position is moved. With this, when processing ability of the apparatus is low and so on, load on the apparatus by the rendering processing can be reduced. 
Kuga fails to disclose detecting a movement of a user with a tracking device and the measure of the movement of the use is based on the tracking data.
However Casas discloses pose changes detected 318 in the surface reconstruction 112 are translated into the 3D volume image. ... The movement of the body is tracked and translated into the movement of internal anatomic parts of a virtual anatomical (e.g. skeletal) model 306, with the help of computer means 100 ([0095]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Casas into that of Kuga and to detect a movement of a user with a tracking device and to detect a measure of the movement of the user based on the tracking data in order to assist users to obtain more precise positions of the internal anatomic parts, e.g. location and orientation of joints and bones  as taught by Casas ([0095]).
Kuga modified by Casas fails to disclose generating motion data by filtering the tracking data to remove peaks from information in the tracking data.
However Ma discloses generating motion data by filtering the tracking data ([0021]:  The inertial measurement unit 102 senses motion of a user wearing the personal navigation system 100 and outputs one or more channels of inertial motion data corresponding to the sensed motion) to remove peaks ([0055]: …remove peak data elements 335-336 that have respective height values outside a pre-selected-maximum range 280 and to remove valley data elements 333-334 that have respective height values outside that lie outside a pre-selected-minimum range 281 (FIG. 2)) from information in the tracking data.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ma into that of Kuga as modified and to generate motion data by filtering the tracking data to remove peaks from information in the tracking data (Fig.6 and [0067]: The processing unit 104 implements post-processing on the determined peaks and the determined valleys within the short-time intervals to eliminate false peaks and false valleys in the respective short-time interval) in order to eliminate collected motion signals caused by noise. 

Regarding Claim 3, Kuga modified by Casas further discloses wherein the movement of the user is a movement of the user's head (Casas [0113]: when the surgeon 128 moves his or her head, that movement is tracked by the head-mounted display 126, changing the perspective view accordingly).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 4, Kuga discloses further comprising displaying the image on a display (Fig.1: Display Unit 15 and [0016]: The display controller causes the rendering image to be displayed on a display unit).

Regarding Claim 5, Casas discloses wherein: the image is a stereoscopic image, the display is a head-mounted display (HMD) ([0008]: the combination of the preoperative images and virtual graphics is displayed on a stereoscopic, see through, head mounted display), and the HMD includes the tracking device ([0035]: The optical markers, alone or in combination with other tracking means, such as inertial measurement units (IMU), may be attached to the 3D scanner system 110, stereoscopic camera system 114, the surgeon 128 (e.g. in the head-mounted stereoscopic display 126), as well as to any instruments and devices 138 (e.g. screws, plates, pins, nails, arthroplasty components, etc., broaches, screwdrivers, motors, etc.) used by the surgeon 128).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 6, Casas discloses wherein: 
The information in the tracking data includes information about a position, an orientation ([0035]: Utilizing tracking means, systems may offer real-time data for a more precise location and orientation of images and objects in the common coordinate system used), an acceleration, and a velocity ([0035]: inertial measurement units (IMU).  IMU is a device that measures acceleration and rotation therefore Kuga indirectly discloses the tracking data including acceleration and velocity), and the measure of the movement of the user is a measure of a change of at least one of the position, the orientation, the acceleration, and the velocity ([0035] see above). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 11, Kuga discloses wherein the capturing device is one of a microscope, a magnet resonance imaging (MRI) device, a computer tomography (CT) device, and an ultrasound scanning device ([0078]: the volume data collected by an X-ray computed tomography (CT) apparatus, a magnetic resonance imaging apparatus, or the like may be used).

Regarding Claim 13, Claim 13 is/are in similar scope to Claim 1 except in the format of “system”.  Kuga discloses a capturing device to capture volume data ([0078]: the volume data collected by an X-ray computed tomography (CT) apparatus, a magnetic resonance imaging apparatus, or the like may be used), a memory and a processor coupled to the memory (Fig.12: Storage Unit 43 and Controller 44). Casas disclose a tracking device to detect a movement of a user and to generate tracking data representing the movement of the user ([0035]: The optical markers, alone or in combination with other tracking means, such as inertial measurement units (IMU), may be attached to the 3D scanner system 110, stereoscopic camera system 114, the surgeon 128 (e.g. in the head-mounted stereoscopic display 126), as well as to any instruments and devices 138 (e.g. screws, plates, pins, nails, arthroplasty components, etc., broaches, screwdrivers, motors, etc.) used by the surgeon 128). Therefore the rejection to Claim 1 is also applied to Claim 13.

Regarding Claims 15-17, Claims 15-17 are in similar scopes to Claims 3-5 except in the format of “system”.  Therefore the rejections to Claims 3-5 are also applied to Claims 15-17.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuga et al. (US 2015/0208039 A1) in view of Casas (US 2016/0191887 A1) and Ma et al. (US 2013/0179112 A1) as applied to Claims 1 and 13 above, and further in view of Franz et al. (US 2016/0358336 A1).
2, Kuga discloses performing the rendering processing by a ray casting method so as to generate the rendering image ([0033]).  But Kuga modified by Casas and Ma fails to explicitly disclose performing the rendering of the image based on the rendering parameters by solving a rendering equation, and solving the rendering equation by a Monte Carlo integration.
However Franz, in the same field of endeavor, discloses performing the rendering of the image based on the rendering parameters by solving a rendering equation, and solving the rendering equation by a Monte Carlo integration ([0034]: In one instance, an efficient approximation is made to EQUATION 1, using random sampling. The approximation may be based on Monte Carlo and/or other sampling and results from rewriting the terms of EQUATION 1 as expectations, rendering EQUATION 2: …). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Franz into that of Kuga as modified and to perform the rendering of the image based on the rendering parameters by solving a rendering equation, and solve the rendering equation by a Monte Carlo integration in order to prove an efficient approximation as taught by Franz ([0033]).

Regarding Claim 14, Claim 14 is in similar scope to Claim 2 except in the format of “system”.  Therefore the rejection to Claim 2 is also applied to Claim 14.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuga et al. (US 2015/0208039 A1) in view of Casas (US 2016/0191887 A1) and Ma et al. (US 2013/0179112 A1) as applied to Claims 1 and 13 above, and further in view of Kaufman et al. (US 2004/0125103 A1) and Kulla et al. (US 2012/0256939 A1).
Regarding Claim 12, Kuga discloses wherein the rendering parameters include a resolution of the image, and a number of light samples ([0072]: the rendering unit 16c may perform the rendering processing by lowering resolution while the viewpoint position or the calculation start position is moved.  A skilled person would have recognized to reduce the number of light samples when the resolution is lowered).
But Kuga modified by Casas and Ma fails to explicitly disclose wherein the rendering parameters include a resolution of the volume data, a number of rays through the volume data.
However Kaufman discloses including a resolution of the volume data, a number of rays through the volume data ([0261]: since the region boundaries 170 are dependent on the global geometry, the efficiency of the ray casting algorithm is maximized by providing a mechanism for keeping the ray density between one and two times the underlying volume resolution in each dimension). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaufman into that of Kuga as modified and to include a resolution of the volume data, a number of rays through the volume data to the rendering parameters in order to provide a method and apparatus which significantly enhances the capabilities of known methods and apparatus to the extent that it can be considered a new generation of imaging data processing as taught by Kaufman ([0013]).
a size of a step along a ray through the volume data to the rendering parameter.
However Kulla discloses including a size of a step along a ray through the volume data to a rendering parameter ([0003]: As an improvement, this step size can be made adaptive by responding to local changes in the illumination, or by making the same a function of the extinction coefficient). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kulla into that of Kuga as modified and to include a size of a step along a ray through the volume data to a rendering parameter in order to simulate light transport more efficiently as taught by Kulla ([0003]).

Regarding Claim 20, Claim 20 is in similar scope to Claim 12 except in the format of “system”.  Therefore the rejection to Claim 12 is also applied to Claim 20.

Allowable Subject Matter
Claims 7-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of filtering the tracking data to remove peaks from the information about the position, the orientation, the acceleration, and the velocity; generating render statistics by measuring a rendering time required for rendering the image from the volume data; detecting whether the user is in motion based on the motion data, and adapting the rendering parameters based on the motion data, the render statistics, and a result of a detection whether the user is in motion as claimed in Claims 7 and 18.  The closest prior art, Kuga et al. (US 2015/0208039 A1), discloses rendering medical images according to viewpoint position using ray casting.  Teng et al. (US 2012/0242679 A1) discloses Monte Carlo rendering system used in medical system. However, prior art fail to disclose above limitation. Claims 8-10 and 19 are objected due to their dependency o Claim 7 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613